--------------------------------------------------------------------------------

EXHIBIT 10.1
 
[logo.jpg]
LOAN MODIFICATION
AGREEMENT

 
This Loan Modification Agreement (“Fourth Modification”) modifies the Loan
Agreement dated July 1, 2008 (as amended, the “Agreement”), regarding a
revolving line of credit in the current maximum principal amount of $22,000,000
and a term loan in the original principal amount of $13,500,000 (the
“Facilities”), executed by CRAFT BREW ALLIANCE, INC. (formerly Craft Brewers
Alliance, Inc.) (“Borrower”) and BANK OF AMERICA, N.A. (“Bank”).  Terms used in
this Fourth Modification and defined in the Agreement shall have the meaning
given to such terms in the Agreement.  For mutual consideration, Borrower and
Bank agree to amend the Agreement as follows:
 
1.              Extension of Availability Period.  Section 1.2 of the Agreement
is amended as follows:
 
1.2            Availability Period.  The Line of Credit is available between the
date of this Agreement and October 31, 2018, or such earlier date as the
availability may terminate as provided in this Agreement (the “Expiration
Date”).
 
2.              LIBOR Rate.  Section 1.4 of the Agreement is deleted and
replaced with the following:
 
(a)            The interest rate is a rate per year equal to the LIBOR Daily
Floating Rate plus the Applicable Rate as defined below.
 
(b)            The LIBOR Daily Floating Rate is a fluctuating rate of interest
that can change on each banking day.  The rate will be adjusted on each banking
day to equal the British Bankers Association LIBOR Rate (or any successor
thereto approved by the Bank in its reasonable discretion if the British Bankers
Association is no longer making a LIBOR rate available) for U.S. Dollar deposits
for delivery on the date in question for a one month term beginning on that
date.  The Bank will use the LIBOR Rate as published by Reuters (or other
commercially available source providing quotations of such rate as selected by
the Bank in its reasonable discretion from time to time) as determined at
approximately 11:00 a.m. London time two (2) London Banking Days prior to the
date in question, as adjusted from time to time in the Bank’s sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs.  If such rate is not available at such time for any reason,
then the rate will be determined by such alternate method as reasonably selected
by the Bank.  A “London Banking Day” is a day on which banks in London are open
for business and dealing in offshore dollars.
 
3.              Prepayments.  Section 3.2(g) of the Agreement is deleted and
replaced with the following:
 
(g)           Prepayments.
 
(i)            The Borrower may prepay a Facility in full or in part at any
time.  The prepayment will be applied to the most remote payment of principal
due under this Agreement.
 
(ii)            Each prepayment, whether voluntary, by reason of acceleration or
otherwise, will be accompanied by the amount of accrued interest on the amount
prepaid, and, if the prepayment is made during a Fixed Interest Rate Period, the
prepayment fee described below.
 
(iii)            The prepayment fee is intended to compensate the Bank for the
funding costs of the prepaid credit, if any.  The prepayment fee will be
determined by calculating the funding costs incurred by the Bank, based on the
cost of funds at the time the interest rate was fixed, and subtracting the
interest income which can be earned by the Bank by reinvesting the prepaid funds
at the Reinvestment Rate.  The calculation is defined more fully below.

--------------------------------------------------------------------------------

(iv)            The “Fixed Interest Rate Period” is the period during which the
interest rate in effect at the time of the prepayment does not change.  If the
Fixed Interest Rate Period does not extend for the entire remaining life of the
credit, then the following rules will apply:
 
(A)            For any portion of the prepaid principal for which the scheduled
payment date is after the end of the Fixed Interest Rate Period, the prepayment
fee for that portion shall be calculated based only on the period through the
end of the Fixed Interest Rate Period, as described below.
 
(B)            If a prepayment is made on a date on which the interest rate
resets, then there will be no prepayment fee.
 
(v)            The prepayment fee calculation is made separately for each
Prepaid Installment.  A “Prepaid Installment” is the amount of the prepaid
principal that would have been due on a particular scheduled payment date (the
“Scheduled Payment Date”).  However, as explained in the preceding paragraph,
all amounts of the credit that would have been paid after the end of the Fixed
Interest Rate Period shall be considered a single Prepaid Installment with a
Scheduled Payment Date (for the purposes of this calculation) equal to the last
day of the Fixed Interest Rate Period.
 
(vi)           The prepayment fee for a particular Prepaid Installment will be
calculated as follows:
 
(A)            Calculate the monthly interest payments that would have accrued
on the Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made.  The interest payments will be calculated using
the Original Cost of Funds Rate.
 
(B)            Next, calculate the monthly interest income that could be earned
on the Prepaid Installment if it were reinvested by the Bank at the Reinvestment
Rate through the Scheduled Payment Date.
 
(C)            Calculate the monthly differences of the amounts calculated in
(A) minus the amounts calculated in (B).
 
(D)            If the remaining term of the Fixed Interest Rate Period is
greater than one year, calculate the present value of the amounts calculated in
(C), using the Reinvestment Rate.  The result of the present value calculation
is the prepayment fee for the Prepaid Installment.
 
(vii)        Finally, the prepayment fees for all of the Prepaid Installments
are added together.  The sum, if greater than zero, is the total prepayment fee
due to the Bank.
 
(viii)      The following definitions will apply to the calculation of the
prepayment fee:
 
(i)            “Original Cost of Funds Rate” means the fixed interest rate per
annum, determined solely by the Bank, at which the Bank would be able to borrow
funds in the Bank Funding Markets for the duration of the Fixed Interest Rate
Period in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.
 
(ii)            “Bank Funding Markets” means one or more wholesale funding
markets available to the Bank, including the LIBOR, Eurodollar, and SWAP markets
as applicable and available, or such other appropriate money market as
determined by the Bank in its sole discretion.
 
(iii)            “Reinvestment Rate” means the fixed rate per annum, determined
solely by the Bank, as the rate at which the Bank would be able to reinvest
funds in the amount of the Prepaid Installment in the Bank Funding Markets on
the date of prepayment for a period of time approximating the period starting on
the date of prepayment and ending on the Scheduled Payment Date.
 
FOURTH MODIFICATION
- 2 -

--------------------------------------------------------------------------------

(ix)           The Original Cost of Funds Rate and the Reinvestment Rate are the
Bank’s estimates only and the Bank is under no obligation to actually purchase
or match funds for any transaction or reinvest any prepayment. The Bank may
adjust the Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.
 
4.             IBOR Rate.  Sections 1.5 and 2.5 of the Agreement are amended to
delete the bullet that says “The IBOR Rate plus the Applicable Rate as defined
below.”  The IBOR Rate shall no longer be an optional interest rate, and Section
3.3 of the Agreement is hereby deleted.  The reference to IBOR in the definition
of “Applicable Rate” in Section 1.6 of the Agreement is also hereby deleted.
 
5.             Extension of Term Loan.  As of the date of this Fourth
Modification, the current principal balance of the Term Loan is $11,484,739.31.
 The Borrower agrees to pay the principal balance of the Term Loan down to
$10,800,000 to achieve an 80% loan to value ratio on the Borrower’s real
property located in Multnomah County, Oregon secured by the Bank’s deed of
trust.  Section 2.3(b) of the Agreement is amended as follows:
 
(b)            The Borrower will repay principal in equal installments of
$45,000 beginning on January 1, 2014 and on the same day of each month
thereafter and ending on September 30, 2023 (the “Term Loan Repayment Period”).
 In any event, on the last day of the Term Loan Repayment Period, the Borrower
will repay the remaining principal balance plus any interest then due.  If at
any time in connection with the Term Loan the Borrower and the Bank enter into a
"Swap Transaction" as that term is defined in Section 5.6, and if as a
consequence the monthly installment payments under the Term Loan will change,
then unless otherwise agreed in writing the Term Loan shall thereafter be repaid
(instead of as provided above) in monthly installments, due on the first
calendar day of each month, equal to the sum of (i) accrued interest, computed
as provided in Section 2.4, to the due date of the monthly payment, plus (ii)
monthly principal payments in the amounts set forth in a schedule (the
"Principal Payment Schedule") to be prepared by the Bank and delivered to the
Borrower after the Swap Transaction has been entered into.  The Principal
Payment Schedule shall be deemed incorporated into and a part of this Agreement
and attached as Exhibit A.  All principal and accrued interest of the Term Loan
shall remain due and payable in full on the last day of the Term Loan Repayment
Period.
 
6.             Funded Debt to EBITDA.  Section 9.3(b) (the definition of EBITDA)
within the Funded Debt to EBITDA Ratio in the Agreement is amended as follows:
 
(b)            “EBITDA” is defined as, with respect to Borrower, for any twelve
month period ending on the date of computation thereof, all determined on a
consolidated basis in accordance with GAAP, the sum of, without duplication, (i)
Consolidated Net Income, (ii) Consolidated Interest Expense, (iii) Consolidated
expense for taxes based on income, profits or capital, (iv) Amortization, (v)
Depreciation, (vi) Non-cash charges to the extent deducted in the calculation of
net income (or net loss) for such period, non-recurring charges, less non-cash
gains and non-recurring income; and (vii) EBITDA from any acquisition permitted
by Section 9.5 of this Agreement and any acquisition given prior Bank consent.
 
7.             Dividends and Stock Repurchases.  Section 9.5 of the Agreement is
amended to read as follows:
 
9.5.          Dividends and Stock Repurchases.  Not to declare or pay any
dividends on any of its shares, and not to purchase, redeem or otherwise acquire
for value any of its shares, or create any sinking fund in relation thereto,
except dividends, share repurchases, share redemptions and other share
acquisitions may be declared or paid and sinking funds in relation thereto may
be created if:
 
FOURTH MODIFICATION
- 3 -

--------------------------------------------------------------------------------

(a)            prior to the distribution the Borrower is in compliance with
Section 9.4 (Fixed Charge Coverage Ratio); AND
 
(b)            after the distribution the Borrower would be in compliance with
Section 9.4 (Fixed Charge Coverage Ratio) on a pro forma basis, AND
 
(c)            no event of default has occurred and is continuing under this
Agreement, and no event of default would result under this Agreement from such
dividend(s) or repurchase(s).
 
8.               Permitted Acquisitions.  Section 9.14(b) of the Agreement is
deleted and replaced with the following:
 
(b)            Acquire or purchase a business or its assets unless (i) the
target business is in the same line of business as the Borrower, (ii) the
Borrower shall remain in pro forma compliance with the financial covenants
contained in this Agreement after the acquisition has been made, and (iii) at
least $5,000,000 of availability is remaining on the Line of Credit after the
acquisition has been made.
 
9.              Release of Woodinville Property.  Upon execution of this Fourth
Modification, Bank shall record a Reconveyance Without Satisfaction of Debt
releasing the Bank’s Deed of Trust on Borrower’s real property located at 14300
NE 145th Street, Woodinville, Washington 98072.
 
10.           Modification Fees.  Upon execution of this Fourth Modification,
Borrower shall pay to Bank the modification fees described in the letter to
Borrower from Bank dated September 20, 2013 regarding the modification of terms
and conditions of the Facilities.
 
11.           Representations and Warranties.  When Borrower signs this Fourth
Modification, Borrower represents and warrants to Bank that:  (a) there is no
event that is, or with notice or lapse of time or both would be, an event of
default under the Agreement except those events, if any, that have been
disclosed in writing to Bank or waived in writing by Bank, (b) the
representations and warranties in the Agreement are true as of the date of this
Fourth Modification as if made on the date of this Fourth Modification, (c) this
Fourth Modification does not conflict with any law, agreement, or obligation by
which Borrower is bound, and (d) this Fourth Modification is within Borrower’s
powers, has been duly authorized, and does not conflict with any of Borrower’s
organizational papers.
 
12.           Conditions.  This Fourth Modification will be effective when Bank
receives the following items, in form and content acceptable to Bank:
 
(a)            If required by Bank, evidence that the execution, delivery, and
performance by Borrower of this Fourth Modification and any instrument or
agreement required under this Fourth Modification have been duly authorized.
 
(b)            Modification to Bank’s deed of trust recorded in Multnomah
County, Oregon and, to the extent required by Bank, endorsements to Bank’s
corresponding title policy.
 
(c)            Payment of the Term Loan principal balance down to $10,800,000.
 
(d)            Payment by Borrower of the modification fees referenced in
Section 10.
 
(e)            Payment by Borrower of all costs, expenses, and attorneys’ fees
(including allocated costs for in-house legal services) incurred by Bank in
connection with this Fourth Modification.
 
13.           Other Terms.  Except as specifically amended by this Fourth
Modification or any prior amendment, all other terms, conditions, and
definitions of the Agreement, and all other documents, instruments, or
agreements entered into with regard to the Facilities, shall remain in full
force and effect.
 
14.            FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
FOURTH MODIFICATION
- 4 -

--------------------------------------------------------------------------------

15.            STATUTORY NOTICE.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES
AND COMMITMENTS MADE BY THE BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED
BY US TO BE ENFORCEABLE.
 
DATED as of November 15, 2013.
 
 
 
 
 
 
 
 
Bank:
 
Borrower:
 
 
 
 
 
BANK OF AMERICA, N.A.
 
CRAFT BREW ALLIANCE, INC.
 
 
 
 
 
By
/s/ Michael Snook
 
By
/s/ Terry E. Michaelson
 
  Michael Snook, Senior Vice President
  Terry Michaelson, Chief Executive Officer

 
FOURTH MODIFICATION
 
 
- 5 -

--------------------------------------------------------------------------------